Case
Case20-03404
     20-03404 Document
              Document13-13
                       1-13 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page11of
                                                             of10
                                                                10




                Exhibit 13
July 8, 2020 31 Group Letter of Intent
          Case
          Case20-03404
               20-03404 Document
                        Document13-13
                                 1-13 Filed
                                      FiledininTXSB
                                               TXSBon
                                                    on08/28/20
                                                       08/31/20 Page
                                                                Page22of
                                                                       of10
                                                                          10
                Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed
                                            31 Group


Curtis,

Sorry for the delay. Here is our second round LOI. We have the cash, bonding and the ability to move
very quickly with Locke Lord to meet the end of the month deadline. Let me know how it goes.

Thanks for the help,
Ken




                                                                                                001
Case
Case20-03404
     20-03404 Document
              Document13-13
                       1-13 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page33of
                                                             of10
                                                                10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     002
Case
Case20-03404
     20-03404 Document
              Document13-13
                       1-13 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page44of
                                                             of10
                                                                10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     003
Case
Case20-03404
     20-03404 Document
              Document13-13
                       1-13 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page55of
                                                             of10
                                                                10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     004
Case
Case20-03404
     20-03404 Document
              Document13-13
                       1-13 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page66of
                                                             of10
                                                                10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     005
Case
Case20-03404
     20-03404 Document
              Document13-13
                       1-13 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page77of
                                                             of10
                                                                10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     006
Case
Case20-03404
     20-03404 Document
              Document13-13
                       1-13 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page88of
                                                             of10
                                                                10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     007
Case
Case20-03404
     20-03404 Document
              Document13-13
                       1-13 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page99of
                                                             of10
                                                                10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     008
Case
Case20-03404
     20-03404 Document
              Document13-13
                       1-13 Filed
                            Filedin
                                  inTXSB
                                    TXSBon
                                         on08/28/20
                                           08/31/20 Page
                                                    Page10
                                                         10of
                                                           of10
                                                              10
      Data for RPA and Haynes & Boone Eyes Only, Not to be Further Distributed or Discussed




                                                                                     009
